Case 7:19-mj-00800 Document 1 Filed on 04/09/19 in TXSD Page 1 of 2

nlted States Dlstrlct Court
USouthern Dlstrlct Ot Texas
AO 91 (R€V- ll/l l) Criminal Complaint F|LED

)_9_2019__`
UNITED STATES DISTRICT COURT APR

for the David J. Bradley, C|erk

Southern District of Texas n

 

 

 

United States of America )
V' ) c Ni\/\”iO\~O%DU"M
Rodriguez, Jose Adonis ) asc O'
(YoB:1995) §
)
)
Defendant(s)
`CRIMlNAL COMPLAINT
_ I, the complainant in `this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of |V|arCh 27, 2019 in the county of HldB|QO in the
Southern District of l Texas , the defendant(s) violated:
Code Section . Ojjrense Description
18 U.S.C Title 751 (a) b Knowingly ESCAPE from federal custody, that is GEO l\/lid-Valley Halfvvay

House Edinburg, Texas, in Which he was lawfully confined at the direction of
the Attorney General by virtue of a judgment and commitment of the United
States District Court for the Southern District of Texas for the conviction of
Smuggling aliens into or out of the United States under original case number
7:16-cr-017667-02 '

This criminal complaint is based on these facts:

See attachment "A"

d Continued on the attached sheet. _

§ flew

*v v. ", .
Complamant s signature

APFrov€e{ lay AWu/s L~ 6 V~g@uipn/ww__

Sergi,o Sepulveda Deputy U.S. l\/larshal

 

Prt`nted name and title

Sworn to before me and signed in my presence.

 

 

 

Date: M .
. Judge 's signature
city and State; ` McAuen Tx.

v / . Printed name and title

Case 7:19-mj-00800 Document 1 Filed on 04/09/19 in TXSD Page 2 of 2

Attachment A

On November 14, 2016, RODR|GUEZ lose Adonis (hereinafter ”RODRIGUEZ") wasarrested by Custom
and Border Protection for Smuggling Aliens into United States, in violation of Title 8 U.S.C
1324(a)(1)(A)(ii). Rodriguez subsequently pled guilty in United States District Court ofTexas, in cause
number 7:16-cr-01767-02, and sentenced to 27 months custody of Bureau of Prison (BOP) and 3 years of
Supervised Release. RODR|GUEZ was allowed to serve the last 3 months of his sentence at the l\/lid
Val|ey Halfway House in Edinburg TX. RODR|GUEZ arrived at the l\/lid Val|ey Ha|fway House on l\/larch

19, 2019, and was scheduled to be released on June 21, 2019.

O_n l\/larch 27, 2019 at approximately 9:37 pm, l\/lid Val|ey Halfway.House staff members heard the
emergency door alarm in dorm #3. Upon entering the dorm, staff members witnessed the emergency
door closing and someone running out. Staff proceeded to follow the individual and radioed in to all
staff members of a possible escape. Staff members exited the facility through the main entrance and
witnessed resident RODR|GUEZ running towards the l\/lurphy's gas Station.

At approximately 11:00pm, Deputy U. S. lVlarshal Sergio Sepulveda received notice e of Rodriguez leaving
l\/lid Val|ey Halfway House. BOP officially placed RODR|GUEZ on escape status on l\/larch 27, 2019. On
April 5, 2019, RODR|GUEZ was apprehended by U. S. l\/larshal's in Wes|aco TX.

